Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Wollstein appeals the district court’s order dismissing his civil complaint. In his informal appellate brief, Wollstein failed to challenge the district court’s reasons supporting the denial of relief. Accordingly, Wollstein has waived appellate review of those issues. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.